Citation Nr: 1723839	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  07-29 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for specified trauma and stressor related disorder and major depressive disorder, diagnosed as post-traumatic stress disorder (psychiatric disability), from May 1, 2009.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1995. 

This matter comes to the Board of Veterans' Appeals (Board) from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection for psychiatric disability and assigned an initial 10 percent rating, effective May 20, 2005.  

In a June 2009 rating decision, the RO assigned a 30 percent disability rating for PTSD, effective May 1 2009.  

The Board remanded the claim for further development in March 2011.  In a September 2013 decision the Board denied the Veteran's appeal.  The Veteran then appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which in a July 2014 order granted the parties joint motion to remand the issue of entitlement to an increased disability rating for psychiatric disability in excess of 30 percent since May 1, 2009; the Veteran did not challenge the earlier period during which her psychiatric disability was rated as 10 percent disabling.  In February 2015, the Board again remanded this case.
 
The Board notes that, in Rice v Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v Shinseki, 22 Vet App 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service connected disability.  The Court also found in Rice that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability it is part of the claim for benefits for the underlying disability.  The Veteran asserts that she is not employable by reason of her psychiatric disability.  As such, the Board has identified the issues as stated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, her psychiatric disability is productive of occupational and social impairment with reduced reliability and productivity due to her disturbances in motivation and mood and difficulty in establishing and maintaining effective social and work relationships. 

2.  The preponderance of the evidence does not show that the Veteran's service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful employment.


CONCLUSION OF LAW

1.  Effective May 1, 2009, the criteria for a 50 percent rating for other specified trauma and stressor related disorder and major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a), 4.1, 4.2, 4.3, 4.7, 4.125, 4.130, Diagnostic Code 9411 (2016). 

2.  The criteria the award of a TDIU rating have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.400, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA satisfied its duty to notify via an August 2005 letter that provided the Veteran with adequate notice prior to the initial rating decision for specified trauma and stressor related disorder and major depressive disorder of January 2006.  

Pursuant to the February 2015 Board remand, the Veteran was provided with a 5103 notice in March 2016 regarding her claim for TDIU in conjunction with specified trauma and stressor related disorder and major depressive disorder.  

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issues.  Pursuant to the Board's February 2015 remand, the RO acquired outstanding VA and private treatment records and in November 2015 sent the Veteran a letter requesting the name and contact information for any additional medical service providers, the Veteran did not submit information for additional providers.  Also, in March 2016, the Veteran was provided with and submitted a VA 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The RO then sent the Veteran a 5103 Duty to Assist letter for the Veteran's claim for entitlement to TDIU, also in March 2016.  In April 2016 the Veteran underwent a VA PTSD examination.  In June 2016, the RO sent a letter to the Veteran advising her that the Veteran's most recent employer had not responded to RO requests for information and requesting that the Veteran attempt to make contact with the employer.  In an August 2016 phone conversation, the Veteran advised the RO not to wait on information from employer and to continue with adjudication.  

In January 2017, the RO readjudicate, and denied, the Veteran's claim for an increased rating for her service-connected specified trauma and stressor related disorder and major depressive disorder and entitlement to TDIU.  The claims were forwarded back to the Board in compliance with the Remand directives.  

Therefore, the Board concludes that there was substantial compliance with the instructions in the Board's prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board concludes VA has met all other statutory and regulatory assistance provisions.  See 38 U.S.C.A. §§ 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.326; see also Scott v McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

B. Legal Standards and Analysis

1.  Higher rating for psychiatric disability 

The Veteran asserts that her psychiatric disability warrants a higher rating because the disability has worsened and prevents her from obtaining and retaining gainful employment.
 
Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R.    § 4.126 (a).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's psychiatric is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

VA adopted a rule regarding the use of the Diagnostic and Statistical Manual of Mental Disorders (DSM) 5th Edition (DSM-5) with regard to all applications for benefits relating to mental disorders.  80 Fed. Reg. 14, 308 (March 19, 2015).  The rule applies to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  The rule does not apply to claims that were pending before the Board of Veterans' Appeals (i.e., certified for appeal to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ. Id.  This rule updates 38 C.F.R. Parts 3 and 4, including Section 4.125, to reflect that the DSM-IV was rendered obsolete by the publication of the DSM-5 in May 2013.  Global Assessment of Functioning (GAF) scores were removed from DSM-5.

The Veteran's psychiatric disability is currently rated at 30 percent disabling from May 1, 2009, under the general rating formula, which contemplates for such a rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum schedular 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The period on appeal is from May 1, 2009.  In a May 2009 VA PTSD examination the Veteran complained of difficulty maintaining sleep which she managed with prescribed medication.  She also reported having irritability and outbursts of anger, as well as difficulty concentrating.  She stated that she had recollections of the traumatic event in response to internal or external cues.  The Veteran also reported that she enjoyed positive relationships with her husband and son, as well as many close friendships outside of the family.  She denied having panic attacks, homicidal and suicidal thoughts, or violent episodes.  Additionally, the Veteran's ability to maintain minimum personal hygiene and ability to manage personal finances were noted.  The VA examiner opined that the Veteran did not suffer from total occupational and social impairment however, she suffered from reduced reliability and productivity due to her PTSD.  

Private treatment records from 2009 and 2010 show continuous complaints of depression and sleep difficulties.  The Veteran routinely denied any suicidal ideation.  The Veteran did request a lowering of her does of depression medication in April 2010 as she had been feeling better. 

A depression screening in October 2012 showed that the Veteran had little interest or pleasure in doing things, while taking care of the home and getting along with others was somewhat difficult.  

A depression screening in October 2013 showed that the Veteran had slight trouble concentrating on things but had no difficulty doing work, taking care of the home, or getting along with other people.  

Private treatment records from August 2014 to May 2015 show that the Veteran was struggling with sleep disturbances, trouble concentrating, and little interest in doing things.  The Veteran also endorsed that taking care of the home and getting along with others was very difficult.  During a November 2014 private psychiatric evaluation the Veteran reported significant depression, low mood, and feelings of hopelessness and helplessness.  The Veteran denied any suicidal or homicidal ideation and reported no memory loss.  The private physician noted there was no impaired judgment or impaired thought processes.  Her physician noted that she had interpersonal conflicts and diagnosed her as having severe major depressive disorder and PTSD.

In a December 2015 VA PTSD examination, the Veteran complained of concentration issues and difficulty maintaining sleep, which she manages with prescribed medication.  The Veteran endorsed symptoms of intrusive memories of the trauma, a depressed mood, anxiety, suspiciousness, and mild memory loss.  

In an April 2016 PTSD VA examination, the Veteran complained of concentration issues and sleep disturbances.  The Veteran endorsed symptoms of a depressed mood, anxiety, suspiciousness, and mild memory loss.  The examiner noted that the Veteran's memory and judgement appeared to be intact although she appeared to be in a persistently negative emotional state and had problems with concentration.  The Veteran also denied any suicidal or homicidal ideation.  

Based on the medical and lay evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that her psychiatric disability warrants a 50 percent rating because the condition is productive of occupational and social impairment with reduced reliability and productivity due to her disturbances of motivation and mood and difficulty in establishing effective work and social relationships.

The Board further finds, however, that the preponderance of the evidence shows that a 70 percent rating is not warranted because her psychiatric disability is not productive of suicidal ideation, impulse control, difficulty in adapting to stressful situations, or the inability to establish and maintain effective relationships.  To the contrary, the Veteran consistently reported a good relationship with her grown son.  

      2.  Entitlement to TDIU 

In light of the Board grant of a 50 percent rating for her psychiatric disability, the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a).  She maintains, however, that she is unemployable due to her psychiatric disability alone.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the Veteran's May 2009 VA PTSD examination, the Veteran reported positive relationships with her husband and son and had several friendships outside the family with whom she shared an interest in boating and the American Legion.  The Veteran had been employed at an office for two years, and prior to that had been employed at a television station for nine years.  The Veteran reported that she had continued occupational challenges that included decreased concentration, interpersonal problems and mood swings.  In addition, she struggled with irritability interpersonal deficits disrupted sleep and certain social deficits secondary to her history of physical/emotional abuse.  The examiner opined that there was no total occupational and social impairment due to PTSD signs and symptoms, and that PTSD signs and symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood, and school, however, he found that the Veteran had reduced reliability and productivity due to PTSD symptoms.  

At the Veteran's VA examination in December 2015, the Veteran reported a positive relationship her son and that she has now been married and divorced four times.  Further, many of her close military friends have now passed but she does interact with friends via Facebook and by telephone.  The Veteran reported that she was moody and as a result of that moodiness, she was let go from her job in September 2012.  The Veteran also reported being quick-tempered.  The Veteran also informed the VA examiner that she had been looking for a job but did not want to work a retail job and had not worked or volunteered since September 2012.  The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

There is no evidence in the record that the Veteran has sought out additional training or different types of work since September 2012.  

The RO sent the Veteran a VA 21-4192 in June 2016, advising the Veteran that they had reached out to her most recent employer and requesting additional employment information in connection with the Veteran's claim for TDIU.  The Veteran informed the RO in August 2016 that the employer would likely not respond and to adjudicate the claims without the employers completed form.  

The Veteran also reports having some college and VA examiners have determined that she is able to obtain and retain employment.  After a careful review of the record, the Board finds that the most probative evidence of record on the matter is against a finding that the Veteran is not employable due to her service-connected disabilities.  As such, the appeal must be denied.


ORDER

Effective May 1, 2009, a 50 percent rating for other specified trauma and stressor related disorder and major depressive disorder is granted, subject to the law and regulations governing payment of monetary benefits.  

Entitlement to TDIU is denied.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


